DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  line 3, “applicant” should be changed to –application—.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 12, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holgersson et al. WO 2009102277 A1 in view of Sorensen et al. 3,022,754.

Independent Claim 1: Holgersson discloses a trench closer and a *[fertilizer] applicator combination comprising:
a trench forming apparatus (8) connected to a bar for forming a trench in soil *[that is laterally offset from a row of plants in a field], wherein the trench forming apparatus comprises a coulter (8), a knife, or a coulter and a knife; and 
a trench closer (26) disposed behind the trench forming apparatus in the direction of travel and connected to the trench forming apparatus (via 22) or the bar, wherein the trench closer is not a disk that rolls in a direction of travel, wherein the trench forming apparatus is a fertilizer applicator (2 is a sowing entity and is capable of applying fertilizer, see * note below) and the trench forming apparatus further comprises a fluid line (unnumbered fluid line that delivers seed to the trench created by 8 of the sowing entity 2) to deliver fertilizer from a fluid tank (not shown, inherent source of seed) to a fluid outlet to apply the fertilizer to the trench, as per claim 1.
However, Holgersson does not specifically show the bar positioned in operation transverse to a direction of travel of the trench closer and fertilizer applicator combination, as per claim 1.
Sorensen discloses a similar combination comprising a bar (11) positioned in operation transverse to a direction of travel of the combination, as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the bar of Sorenson with the combination of Holgersson in order to tow multiple rows of combinations through a field at one time. 

*Please note: (I) An apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure (in this case the fertilizer, plant rows and field) does not impart patentability to the claims and (II) It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, since Holgersson’s device is capable of being used laterally offset from a row of plants in a field and is capable of applying fertilizer, as claimed, the claims are unpatentable.

Dependent Claims 2, 4, 12: Holgersson, of the resultant combination above, further discloses wherein the trench closer (26) comprises a horizontal member (54) connected by a mounting arm (22) to the fertilizer applicator (2) or to the bar, a first downwardly extending member (left 28) attached to the horizontal member on a first side of the trench, as per claim 2;
wherein a top of the first downwardly extending member (left 28) and the bottom of the first downwardly extending member are a same distance from a vertical plane of the trench (formed by coulter 8) in a direction of travel (seen in Figs. 1-2), as per claim 4;
wherein a top of the first downwardly extending member (left 28) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Figs. 3-4), as per claim 12.

Independent Claim 22: Holgersson discloses an application unit comprising: 
a coulter disc (8) connected to a mounting arm (22) that is connected to a bar for forming a trench in soil; and 
a trench closer (26) disposed behind the coulter disc in the direction of travel and connected to the mounting arm (22) or the bar, wherein the trench closer is not a disk that rolls in a direction of travel, wherein the trench closer comprises a horizontal member (54) connected to the mounting arm (22) or to the bar, and a first downwardly extending member (left 28) attached to the horizontal member on a first side of the trench, as per claim 22.  
However, Holgersson does not specifically show the bar positioned in operation transverse to a direction of travel of the applicant unit, as per claim 22.
Sorensen discloses a similar combination including a bar (11) positioned in operation transverse to a direction of travel of the applicant unit, as per claim 22.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the bar of Sorenson with the combination of Holgersson in order to tow multiple rows of combinations through a field at one time. 

Dependent Claims 23-26: Holgersson, of the resultant combination above, further discloses wherein the horizontal member (54) is connected by an additional mounting arm (50) or a blade to the mounting arm (22) or to the bar, as per claim 23;
a second downwardly extending member (right 28) attached to the horizontal member (54) on a second side of the trench opposite the first side (seen in Figs. 1-2), as per claim 24;
wherein a top of the first downwardly extending member (left 28) and the bottom of the first downwardly extending member are a same distance from a vertical plane of the trench in a direction of travel (seen in Fig. 1), as per claim 25;
wherein the first downwardly extending member (left 28) is directly attached to the horizontal member (54) on the first side of the trench (created by 8), as per claim 26.

Claim(s) 1-2, 6, 8, 10, 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sievers DE 322713 C in view of Sorensen et al.

Independent Claim 1: Sievers discloses a trench closer and a *[fertilizer] applicator combination comprising:
a trench forming apparatus (5) connected to the bar for forming a trench in soil *[that is laterally offset from a row of plants in a field], wherein the trench forming apparatus comprises a coulter, a knife (2), or a coulter and a knife; and 
a trench closer (6, 3, 7, seen in Figs. 1-2) disposed behind the trench forming apparatus in the direction of travel and connected to the trench forming apparatus (5) or the bar, wherein the trench closer is not a disk that rolls in a direction of travel, wherein the trench forming apparatus is a *[fertilizer] applicator the trench forming apparatus further comprises a fluid line (seen below) to deliver fertilizer from a fluid tank (not shown, source of seed) to a fluid outlet to apply the fertilizer to the trench, as per claim 1.
However, Sievers does not specifically show a bar positioned in operation transverse to a direction of travel of the trench closer and fertilizer applicator combination, as per claim 1.
Sorensen discloses a similar combination comprising a bar (11) positioned in operation transverse to a direction of travel of the combination, as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the bar of Sorenson with the combination of Sievers in order to tow multiple rows of combinations through a field at one time. 

*Please note: (I) An apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure (in this case the fertilizer, plant rows and field) does not impart patentability to the claims and (II) It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, since Sievers’ device is capable of being used laterally offset from a row of plants in a field and is capable of applying fertilizer, as claimed, the claims are fully anticipated.


    PNG
    media_image1.png
    371
    354
    media_image1.png
    Greyscale


Dependent Claims 2, 6, 8, 10, 14, 16, 18: Sievers, of the resultant combination above, further discloses wherein the trench closer (6, 3, 7) comprises a horizontal member (unnumbered, seen above) connected by a mounting arm (unnumbered, seen above) to the fertilizer applicator (the fluid line tube) or to the bar, a first downwardly extending member (7) attached to the horizontal member on a first side of the trench (the left side of the trench), as per claim 2;
wherein a top of the first downwardly extending member (left 7) is a greater distance from a vertical plane of the trench (formed by 5) in a direction of travel from a bottom of the first downwardly extending member (seen in Figs. 1-3), as per claim 6;
wherein a front edge of the first downwardly extending member (left 7) is at a greater distance from a vertical plane of the trench (formed by 5) in a direction of travel from a back edge of the first downwardly extending member (as seen in Fig. 2), as per claim 8;
wherein a front edge of the first downwardly extending member (left 7) is at a greater distance from a vertical plane of the trench in a direction of travel from a back edge of the first downwardly extending member (seen in Fig. 2), as per claim 10;
wherein a top of the first downwardly extending member (left 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Figs. 1-2), as per claim 14;
wherein a top of the first downwardly extending member (left 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Figs. 1-2), as per claim 16;
wherein a top of the first downwardly extending member (left 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Fig. 1), as per claim 18.

Claim(s) 3, 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holgersson and Sorensen et al. in view of Mauger 971,293.

Dependent Claims 3, 5, 13: The device is disclosed as applied above. Holgersson further discloses a second downwardly extending member (right 28) attached to the horizontal member (54) on a second side of the trench opposite the first side (seen in Fig. 1), as per claim 3;
wherein a top of the first downwardly extending member (left 28) and a top of the second downwardly extending member (right 28) are a same distance from each other as a distance between a bottom of the first downwardly extending member and a bottom of the second downwardly extending member (seen in Figs. 1-2), as per claim 5;
wherein a top of the first downwardly extending member (left 28) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Figs. 3-4), a top of the second downwardly extending member (right 28) is disposed forward of a bottom of the second downwardly extending member in a direction of travel (seen in Figs. 3-4), as per claim 13.
However, the combination fails to disclose a flow controller having a valve to control flow of the fluid through the fluid line to the fluid outlet, as per claim 3.
	Mauger discloses a similar device comprising a flow controller (door or slide, p. 2, lns. 86-94) having a valve (the door/slide) to control flow of the fluid through the fluid line (10) to the fluid outlet (11), as per claim 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flow controller of Mauger in the fluid line of Holgersson and Sorensen in order to shut of flow of material, when desired, for any reason. 

Claim(s) 3, 7, 9, 11, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sievers and Sorensen in view of Mauger.

Dependent Claims 3, 7, 9, 11, 15, 17, 19: The device is disclosed as applied above. Holgersson further discloses a second downwardly extending member (7) attached to the horizontal member (unnumbered, seen above) on a second side of the trench (the right side) opposite the first side (the left side), as per claim 3;
wherein a top of the first downwardly extending member (left 7) and a top of the second downwardly extending member (right 7) are at a greater 3Response OA of 2022-1-27App. No. 16/094,158Atty Ref: US16/65/WO-USdistance from each other as a distance between a bottom of the first downwardly extending member and a bottom of the second downwardly extending member (seen in Figs. 2-3), as per claim 7;
wherein a front edge of the first downwardly extending member (left 7) and a front edge of the second downwardly extending member (right 7) are at a greater distance from each other as a distance between a back edge of the first downwardly extending member and a back edge of the second downwardly extending member (seen in Figs. 1-2), as per claim 9;
wherein a front edge of the first downwardly extending member (left 7) and a front edge of the second downwardly extending member (right 7) are at a greater distance from each other as a distance between a back edge of the first downwardly extending member and a back edge of the second downwardly extending member (as seen in Figs. 2-3), as per claim 11;
wherein a top of the first downwardly extending member (left 7) is disposed forward of a bottom of the first downwardly extending member in4Response OA of 2022-1-27App. No. 16/094,158Att. Ref: US16/65/W0-US a direction of travel (seen in Figs. 1-2), a top of the second downwardly extending member (right 7) is disposed forward of a bottom of the second downwardly extending member in a direction of travel (seen in Figs. 1-2), as per claim 15;
wherein a top of the first downwardly extending member (left 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel, a top of the second downwardly extending member (right 7) is disposed forward of a bottom of the second downwardly extending member in a direction of travel (seen in Fig. 1), as per claim 17;
wherein a top of the first downwardly extending member (left 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Figs. 1-2), a top of the second downwardly extending member (right 7) is disposed forward of a bottom of the second downwardly extending member in a direction of travel (seen in Figs. 1-2), as per claim 19.
However, the combination fails to disclose a flow controller having a valve to control flow of the fluid through the fluid line to the fluid outlet, as per claim 3.
	Mauger discloses a similar device comprising a flow controller (door or slide, p. 2, lns. 86-94) having a valve (the door/slide) to control flow of the fluid through the fluid line (10) to the fluid outlet (11), as per claim 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flow controller of Mauger in the fluid line of Sievers and Sorensen in order to shut of flow of material, when desired, for any reason. 

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
Applicant requested to be shown a prior art toolbar. Please see Sorensen et al. as applied above in response. 
Applicant disagrees that Holgersson discloses a “fluid line” at the V-disc 8. However, Holgersson refers to “sowing entity 2” as a “seed drill” (p. 3, lns. 9-10); establishes that V-disc 8 creates a “seed furrow” (p. 3, lns. 12-13); that it is known that “following harrows 26” “contribute to the best possible germination conditions for the seed and to break the capillary ability of the soil” (p. 1, lns. 8-10); and that “support wheel 10 compresses the soil over the seed row” while controlling “sowing depth” (page 1, lns. 20-21). Referring now to Holgersson’s Fig. 1, it can be seen then that if a seed furrow is created at 8 and support wheel 10 compresses soil over the seed, that seed must be dispensed at the unnumbered conical connection point between the V-discs 8. One of ordinary skill in the art would recognize the conical connection as a fluid line connection. 
	Applicant has bolded that Holgersson does not include “a coulter, a knife, or a coulter and a knife” (Remarks 08/19/2022, page 10, third to final line), however, as rejected above, Holgersson discloses coulter discs 8.
	Applicant argues that Holgersson fails to disclose a fluid line to transfer fertilizer from a fluid tank to a fluid outlet laterally offset from a seed furrow. However, as rejected above: an apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure (in this case the fertilizer, plant rows and field) does not impart patentability to the claims.
In the same vein, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, since Holgersson’s device is capable of being used laterally offset from a row of plants in a field and is capable of applying fertilizer the claims are unpatentable.
Applicant argues that Sievers fails to disclose a fluid line to deliver fertilizer from a fluid tank to a fluid outlet to apply the fertilizer to the trench. However, Sievers refers to seed being delivered to a seed furrow created in the soil throughout the specification (p. 1, lns. 8, 35, 41, 51, 54, 56, 68; p. 2, lns. 3, 9, 12-13). One of ordinary skill in the art would recognize the unnumbered fluid line (identified in Siever’s annotated Fig. 1 above) as a seed delivery line through which fertilizer can be delivered through. 
	Additionally, as rejected above, an apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure (in this case the fertilizer, plant rows and field) does not impart patentability to the claims. 
Similarly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, since Sievers’ device is capable of being used laterally offset from a row of plants in a field and is capable of applying fertilizer, as claimed, the claims are fully anticipated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 21, 2022